CaSe 8-18-77532-|&8 DOC 26 Filed 04/09/19 Entered 04/09/19 13210:32

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE:
Case No.: 18-77532-las
JAMES WINTHROP Chapter 7
AKA JAMES J. WINTHROP
JACQUELINE WINTHROP
AKA JACQUELINE G. WINTHROP

Debtor.

 

AFFIRMATION SEEKING ADEOUATE PROTECTION

Courtney R. Williams, Esq., an attorney duly admitted to practice before the United States

Bankruptcy Court for the Eastern District of NeW York, affirms and states as follows:

l. I am an attorney at law duly licensed to practice before this Court and an
associate With the office of Gross Polowy, LLC, attorneys for Rushmore Loan Management
Services LLC as servicing agent for U.S. Bank National Association, not in its individual
capacity but solely as trustee for the RMAC Trust, Series 2016-CTT (the “Secured Creditor”)
a secured creditor in this bankruptcy case in relation to real property commonly known as
103 Waterhole Road, East Hampton, NY 11937 (the “Real Property”), Which property is
claimed as part of the bankruptcy estate of the above-captioned Debtors.

2. The instant affirmation is in response to a motion filed by the Chapter 7
Trustee on March 21, 2019 as docket No. 25 (henceforth the “Motion”) that seeks to approve
the sale of the Real Property, 103 Waterhole Road, East Hampton, NY 11937 , pursuant to ll
U.S.C. § 363.

Secured Creditor Herel)v Se§l_cs_Adequate Protection for its Lien Interest Pursuant to 11
U.S.C. Sectiun 363(e1
3. ll U.S.C. Section 363 (e) provides grounds for Secured Creditor to seek

adequate protection for its lien interest When a Section 363 sale is contemplated From the

CaSe 8-18-77532-|&8 DOC 26 Filed 04/09/19 Entered 04/09/19 13210:32

general tone of the Motion, it appears that the Trustee intends to pay off the Secured Creditor
in full.

4. At this time, assuming it is the intent of the Trustee to pay off the Secured
Creditor’s lien in full as part of a closing on the sale, the Secured Creditor requests adequate
protection Within the language of ll U.S.C. Section 363(e) With the addition of language to

any order approving a sale that states in substance as follows:

“ORDERED, that the Trustee is authorized and directed to pay the lien serviced by
Rushmore Loan Management Services LLC, its full lien amount at a closing of the sale
or Within 10 days of any such closing, and said closing is to be held Within 45 days of
the instant Order, and full payment of the lien shall be made as per the terms of a valid
and up to date payoff letter/correspondence obtained from Rushmore Loan
Management Services LLC, or its attorneys or agents.”

WHEREFORE, the Secured Creditor respectfully requests that any order approving
the prospective sale contain the above-elaborated language that provides the Secured Creditor adequate
protection pursuant to ll U.S.C 363(e).

Dated: April 9, 2019

(D\l/\M)/ ii \(Jrle/;f»/

Courtney R Williams, Esq.
Gross Polowy, LLC
Attorneys for Secured Creditor
Rushmore Loan Management Services
LLC as servicing agent for U.S. Bank
National Association, not in its
individual capacity but solely as trustee
for the RMAC Trust, Series 2016-CTT
1775 Wehrle Drive, Suite 100
Williamsville, NY 14221
716-204-1700

